Per Curiam.

The record establishes that plaintiff has a compelling need to occupy her apartment. The formal prerequisites as to certificates permitting the landlord to bring the action were satisfied. On the stipulation for judgment absolute, the order reversing the final order in favor of the tenant and ordering a new trial is modified to the extent of directing a final order in favor of the landlord. An order should be settled providing for a sixty-day stay of issuance of the warrant.
The order reversing the intermediate order should be affirmed.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Determination, insofar as it reversed final order in favor of tenant and ordered a new trial, unanimously modified, with costs to the landlord respondent, and final order granted in favor of landlord respondent and the determination, insofar as it reversed intermediate order, unanimously affirmed. Settle order on notice.